Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed superellipse of claim 15 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 15 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. To any degree any annular shape recited distinguishes a new and unexpected result, the disclosure relative to a superellipse is insufficiently disclosed to render any new and unexpected result. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 2, lines 2-3, “a container portion to be inserted and secured” is indefinite as to “inserted and secured” where. 
In claim 6, lines 2-3, “includes on opposing ends of the curve a rounded transitions into…” is confusing and does not make sense. 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berga Ferres (11,365,039)(based on its PCT publication date of August 29, 2019). Claims 1-8, 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poupitch (2,936,070). Each discloses a container carrier comprising a planar sheet (1; 10; respectively) of plastic material, a plurality of container receiving apertures (2; 12) within the planar sheet and arranged in longitudinal rows and transverse ranks, each of the apertures including a central opening shape (inside the inner perimeters of 21; inside the inner perimeters of 28) and a plurality of clefts (between adjacent elements 21; 20) extending in the planar sheet outward from the central shape to form a plurality of container friction flaps (21; 28) adapted to extend along a side wall of a corresponding container in a respective aperture.
            As to claim 2, each discloses the central opening shape has a diameter that is 80 degrees or less than a diameter of a container portion to be inserted and secured in an aperture.   
	As to claims 3, 16 and 20, each discloses a distance between opposing pairs of the flaps is between 50% and 80% of a diameter of a container portion to be secured. 
	As to claims 4, 17 and 20, each discloses each cleft includes an end opposite the central opening shape and a distance between ends of opposing pairs of clefts is between 90% and 120% of the diameter of a container portion to be secured. 
As to claims 5 and 19, each discloses the central opening shape as one of circular and oval, and an inner edge of each of the plurality of flaps includes a curve to form a section of the central opening shape. 
As to claim 6, Poupitch discloses rounded transitions on opposing curve ends of the flap. 
As to claim 7, each discloses each flap is between two of the clefts.
As to claim 8, Poupitch discloses each cleft having a rounded end opposite the central opening shape. 
As to claim 13, each discloses the flaps are foldable to define an aperture profile extending to the outside ends of the clefts.  
As to claim 14, each discloses an aperture profile having rounded sides. 
As to claim 18, each discloses a package including containers disposed in the apertures. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 9, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poupitch. As to claims 2-4,16, 17 and 20, to any degree the claimed dimensioning is not exactly provided by the drawings, such differences are deemed to be slight and not distinguishing of any new or unexpected result. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patently distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
As to claims 9-11, to provide greater or fewer number of clefts and flaps would not distinguish any new or unexpected result. For a greater number of clefts and flaps, it would have been obvious to one of ordinary skill in the art to merely provide , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. For a fewer number of clefts and flaps, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In re Karlson, 136 USPQ 184
As to claim 15, the particular annular shape does not appear to be inventive merely by its choice. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. 


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 9 above, and further in view of CA 1029691. CA 1029691 discloses a similar carrier including a rectangularly shaped intermediate aperture employed for the same intended purpose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the carrier of Poupitch with a rectangularly shaped intermediate aperture in the manner of CA 1029691 as claimed, as such a modification would predictably provide the advantages expected from CA 1029691. 
As to claim 12, registration apertures are officially noted to one of ordinary skill in the art and may be disposed in the planar sheet for proper handling purposes. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG